DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajimura et al. (U.S. Patent No. 5,274,230).
As to claims 1 and 15, Kajimura discloses and shows in figures 1 and 3, a sensing system comprising: 
a void (i.e. area between probe 3 and sample 20) (col. 7, l. 65 thru col. 8, l. 3); 
a reflector (13) (col. 6, ll. 3-4); 
an interferometer detector (19) (col. 6, ll. 5-11; where the examiner notes that applicant has claimed nothing structurally specific as to what makes the detector an “interferometer” detector; further Kajimura discloses in (col. 11, ll. 38-45 and ll. 56-60) interferometric detection with similar photosensors 151a, as such the examiner is interpreting that structurally the photoelectric transducers/detectors of Kajimura are capable of the intended use of interferometric detection); and 
a light guide (1 and 6) configured to guide a light signal along a light path to the interferometer detector (via outcoupling from end 11), the light guide comprising a cantilever light guide supported at a first end and unsupported at a second opposing end (explicitly shown in figure 3, the cantilever light guide for guiding the light signal along a portion of the light path to the reflector, wherein the cantilever light guide is supported such that the second opposing end is a free-end of the cantilever light guide and can move within the void (Fig. 3, col. 5, ll. 37-42); 
wherein the cantilever light guide comprises a light outcoupler (opening 11 at end of cantilever) configured to out-couple the light signal to extend the light path from the cantilever light guide to the reflector (explicitly shown in figure 1) and wherein the interferometer detector is configured to detect a deflection of the free-end of the cantilever light guide based at least in part on the out-coupled light signal after reflection by the reflector (col. 5, ll. 40-42; col. 7, ll. 53-55); 
wherein the sensing system is configured for atomic force microscopy, microscale chemical sensing, accelerometry or acoustic sensing (col. 4, ll. 25-30; the examiner notes that the noted limitation is purely intended use and is not found limiting other than the prior art need be capable of the intended use please see MPEP 2114(II)).
As to claims 6 and 19, Kajimura discloses an apparatus, wherein the interferometer detector is calibrated to measure a deflection of the cantilever light guide (col. 7, ll. 58-61; the examiner is interpreting the precise measurement of the in the Y direction as a form of calibration (i.e. the detector is calibrated to measure in the Y direction), where again applicant in no manner claims anything at all regarding how or what the calibration is or does, as such the interpretation is found to be valid as the general definition of calibration is “to measure precisely” https://www.merriam-webster.com/dictionary/calibrate)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
The examiner notes that although Kajimura was applied with respect to embodiment 1 (figs. 1 and 3) as a result of the broad nature of the instantly claimed interferometer detector and lack of interferometric structures coupled to it.  That even if applicant narrows the claim to actually require an interferometer, Kajimura also discloses in embodiment 2 the use of a similar waveguide system that interferometrically measures via a Michelson or Mach-Zehnder configuration.  Therefore the EPO rejection citations could likely be used in a similar manner to a more interferometrically based claim construction potentially added to the instant independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886